NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                           AUG 14 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
LUIS ANTONIO GRANADENO                           No. 12-71510
MOLINA,
                                                 Agency No. A200-156-793
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                       Argued and Submitted August 6, 2015
                               Pasadena, California

Before: SILVERMAN, SACK**, and WARDLAW, Circuit Judges.

      Luis Antonio Granadeno Molina, a native and citizen of El Salvador,

petitions for review of a final order of removal. We have jurisdiction pursuant to 8



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **    The Honorable Robert D. Sack, Senior Circuit Judge for the U.S.
Court of Appeals for the Second Circuit, sitting by designation.
U.S.C. § 1252. We review factual findings for substantial evidence and grant the

petition for review only if the record compels a contrary conclusion. Al Ramahi v.

Holder, 725 F.3d 1133, 1138 (9th Cir. 2013). We deny in part and grant in part the

petition for review and remand the withholding of removal claim to the Board.

      The record does not compel a conclusion that Granadeno Molina established

either changed or extraordinary circumstances to excuse his late asylum application

or show that the delay was reasonable. 8 C.F.R. §§ 1208.4(a)(4), (5); Gasparyan v.

Holder, 707 F.3d 1130, 1134-35 (9th Cir. 2013); Ramadan v. Gonzales, 479 F.3d
646, 657-58 (9th Cir. 2007). Therefore, that portion of his petition for review is

denied.

      The Board’s denial of Convention Against Torture relief is also supported by

substantial evidence. There is no evidence in the record to compel a conclusion

that it is more likely than not that Granadeno Molina would be tortured with the

consent or acquiescence of a public official if returned to El Salvador. Delgado v.

Holder, 648 F.3d 1095, 1108 (9th Cir. 2011) (torture must be “inflicted ‘at the

instigation of or with the consent or acquiescence of’” a public official). The

petition is denied with respect to that claim.

      However, the Board considered Granadeno Molina’s social group claim

before we decided Henriquez–Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en


                                           2
banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir–Boc v. Holder,

750 F.3d 1077 (9th Cir. 2014), and before the Board decided Matter of M-E-V-G-,

26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA

2014). Therefore, we remand the withholding of removal claim to allow the Board

to consider the impact, if any, of these decisions on Granadeno Molina’s

withholding of removal claim. INS v. Orlando Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam).

      PETITION FOR REVIEW DENIED IN PART, GRANTED IN PART,

AND REMANDED.

            Each party shall bear its own costs.




                                         3